UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6499



ROBERT KOON, a/k/a Robert Holland Koon, a/k/a Robert H. Koon,

                Plaintiff - Appellant,

          v.


JOSEPH C. UBAH, Lee Correctional Institution Dentist,

                Defendant - Appellee,

          and


JAMES SLIGH, Regional Director, SCDC; WARDEN PADULA; JON OZMINT,
Director, SCDC; JOHN DOE, Lee Correctional Institution Dentist,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:06-cv-02000-RBH)


Submitted:   May 22, 2008                     Decided:   June 2, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Koon, Appellant Pro Se.       Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Robert Koon appeals the district court’s orders accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed the record

and find no reversible error.        Accordingly, we affirm for the

reasons stated by the district court.       Koon v. Ubah, No. 8:06-cv-

02000-RBH (D.S.C. May 18, 2007; Mar. 18, 2008).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -